Exhibit 10.4

AMENDMENT TO THE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is made
December 16, 2008, between News America Incorporated, a Delaware corporation
(the “Company”), and Lawrence A. Jacobs (the “Executive”). Capitalized terms
used in this Amendment and not otherwise defined herein shall have the meanings
assigned to them in the Employment Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement by and between the Company and the Executive dated
January 1, 2005 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement to ensure compliance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and to make certain other technical updates to
the Employment Agreement.

NOW, THEREFORE, the parties agree to amend the Employment Agreement, effective
as of the date hereof to add a new Section 18 to read in entirety, as follows:

18. Section 409A.

(a) This Agreement is intended to comply with Section 409A of the Code and will
be interpreted accordingly. References under this Agreement to the Executive’s
termination of employment shall be deemed to refer to the date upon which the
Executive has experienced a “separation from service” within the meaning of
Section 409A of the Code.

(b) Notwithstanding anything herein to the contrary, (i) if at the time of the
Executive’s separation from service with the Company the Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between the Executive and the Company
or any of its affiliates as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive) until
the date that is six months following the Executive’s separation from service
(or the earliest date as is permitted under Section 409A of the Code), at which
point all payments deferred pursuant to this Section shall be paid to the
Executive in a lump sum and (ii) if any other payments of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be



--------------------------------------------------------------------------------

deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner that does not cause such an
accelerated or additional tax. Any payments deferred pursuant to the preceding
sentence shall be paid together with interest thereon at a rate equal to the
applicable Federal rate for short-term instruments.

(c) To the extent any reimbursements or in-kind benefits due to the Executive
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to the
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Additionally, to the extent that the Executive’s receipt of any in-kind benefits
from the Company or its affiliates must be delayed pursuant to this Section due
to his status as a “specified employee”, the Executive may elect to instead
purchase and receive such benefits during the period in which the provision of
benefits would otherwise be delayed by paying the Company (or its affiliates)
for the fair market value of such benefits (as determined by the Company in good
faith) during such period. Any amounts paid by the Executive pursuant to the
preceding sentence shall be reimbursed to the Executive (with interest thereon)
as described above on the date that is six months following his separation from
service.

(d) Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code.

(e) The Company shall consult with the Executive in good faith regarding the
implementation of the provisions of this Section. Without limiting the
generality of the foregoing, Executive shall notify the Company if he believes
that any provision of this Agreement (or of any award of compensation, including
equity compensation, or benefits) would cause the Executive to incur any
additional tax under Code Section 409A and, if the Company concurs with such
belief after good faith review or the Company independently makes such
determination, then the Company shall, after consulting with the Executive, use
reasonable best efforts to reform such provision to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A.

(f) Any amount that Executive is entitled to be reimbursed under this Agreement
will be reimbursed to Executive as promptly as practical and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred, and the amount of the expenses eligible for
reimbursement during any calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year.

 

2



--------------------------------------------------------------------------------

(g) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(h) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the Executive’s termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made on a monthly basis.

In all other respects, the Employment Agreement shall remain in full force and
effect.

This amendment may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original amendment, but all such
counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Employment Agreement, effective as of the day and year first set forth above.

 

NEWS AMERICA INCORPORATED By:   /s/ David F. DeVoe   Name:   David F. DeVoe  
Title:   Senior Executive Vice President and Chief Financial Officer

/s/ Lawrence A. Jacobs Lawrence A. Jacobs

 

3